Citation Nr: 1533166	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  11-02 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1998 to September 2001.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Board remanded the case in May 2014 to obtain outstanding records and afford the Veteran a VA medical opinion.  The case has now been returned to the Board.


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar spine is etiologically due to an injury sustained in service. 

2.  The left knee chondromalacia, patellofemoral syndrome, and iliotibial band syndrome are etiologically due to an injury sustained during service. 

3.  The right knee chondromalacia, patellofemoral syndrome, and iliotibial band syndrome are etiologically due to an injury sustained during service. 


CONCLUSIONS OF LAW

1.  The Veteran's degenerative disc disease of the lumbar spine was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.304 (2014).

2.  The Veteran's left knee chondromalacia, patellofemoral syndrome, and iliotibial band syndrome were incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

3.  The Veteran's right knee chondromalacia, patellofemoral syndrome, and iliotibial band syndrome were incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims of entitlement to service connection have been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

The Veteran contends that he is entitled to service connection for a low back condition and a bilateral knee condition, which he contends were incurred as a result of an injury sustained during service.  For the reasons that follow, the Board concludes that service connection for degenerative disc disease of the lumbar spine and left and right knee chondromalacia is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's service treatment records show that at examination on entrance to service in January 1998, a physical examination determined the Veteran's spine and musculoskeletal system were normal.  The accompanying report of medical history, completed by the Veteran denied swollen or painful joints or recurrent back pain.

In June 2001 he complained of a sore left knee, ongoing for 3 months.  The Veteran stated he previously thought the pain would subside, but that ibuprofen was not successful at eliminating his pain.  The clinician noted recurrent left sided leg pain, ongoing for 2 years, as a result of pes planus; however, the Veteran had recently complained of left knee pain with running.  The examiner diagnosed iliotibial band syndrome.

October 1999 records show complaints of lower back pain with exacerbations since September 1998.  The Veteran reported the recent pain began two weeks prior, though in a separate record dated the same day the Veteran reported that the pain began one month earlier, secondary to long physical training.  The Veteran described intermittent throbbing in the lower back, which was worse in the morning than at night.  The examiner diagnosed a lower back strain.

At separation from service in August 2001 he underwent a physical examination.  The examination revealed the spine and other musculoskeletal system were normal.  However, a July 2001 report of medical history, completed by the Veteran, stated there were previous knee pains and he endorsed swollen or painful joints.  The Veteran reported bilateral knee pain over the anterior aspect of the knee when running, and that he was seen several times for this condition.  The Veteran stated the condition was unresolved at that time.  The Veteran did not respond to the question of whether he had ever experienced recurrent back pain.

Post service treatment records include a February 2010 orthopedic treatment note from Dr. C.F.  The Veteran reported bilateral knee pain dating back to 2000, while running.  The Veteran noted problems in the military when he was carrying heavy equipment up and down the mountains, which resulted in swelling.  The report listed a diagnostic impression of bilateral lower extremity patellofemoral dysfunction, which was the likely cause of his knee pain.

At a VA examination dated January 2011, the Veteran stated that his bilateral knee pain began in 1999 after he injured his knees in service.  He reported that the injury occurred while he was running and jumping, and that he still experienced constant pain in his knees at a level of 8 out of 10.  On examination, the examiner diagnosed patellofemoral syndrome.

In January 2011 the Veteran also underwent a VA examination for his lower back.  The examiner noted the Veteran's complaints of lower back pain.  The Veteran reported that he hurt his lower back while in service, in 1999.  He reported he was doing physical training with his equipment and his ruck sack, and that he went to the medic on many occasions and was told that he had a back strain, and he was given Motrin and placed on profile for 3 months.  The examiner diagnosed a chronic lower back strain.

In April 2013, an adult nurse practitioner (ANP) provided a medical opinion regarding the Veteran's back and bilateral knee disabilities, described in the January 2011 examination.  The examiner determined the Veteran's bilateral knee condition was less likely than not incurred in or caused by his military service.  The examiner noted the Veteran had left knee pain in service in June 2001, but also mentioned that the July and August 2001 separation examinations showed normal knee examinations, albeit with knee pain.  The examiner noted the Veteran reported knee pain in the past, but was seen in 2004 without knee problems and his first post-service complaints of knee problems were at the Durham VA Medical Center (VAMC) and a private treatment provider in 2007.  Despite the in-service complaint of left knee pain, the examiner found there was no continuity of care and no chronic problems until six years after service.  The examiner concluded the Veteran's current knee problems affected both knees though only the left knee was documented in service.  The ANP found the current bilateral knee disability was more likely the result of the aging process and genetic predisposition and not an in-service injury.

Regarding the Veteran's low back condition, the ANP determined it was less likely as not incurred in or caused by his military service.  The examiner noted the Veteran had a low back strain in service from October to December 1999, followed by physical therapy.  However, the Veteran was noted to have no further complaints regarding the low back in service and denied any low back problems at discharge in 2001.  Furthermore, the examiner noted that the Veteran was seen at the Nashville VAMC to establish care in 2004 and did not complain of back problems, and was seen again in 2006 at the Durham VAMC, and, again, had no low back complaints.  The examiner noted that after service, the Veteran was seen in 2007 by a private doctor for his low back pain with a diagnosis of a strain, which occurred again in 2011.  However, the examiner ultimately determined that there was no continuity of care and no chronic low back problems for eight years following discharge from service.  For the foregoing reasons, the examiner determined the Veteran's low back condition was not causally associated with his in-service condition.

In a progress note dated May 2013, Dr. A.V. examined the Veteran for complaints of back and knee pain.  On examination, Dr. A.V. diagnosed significant chondromalacia of the knees and lumbar degenerative disease.  Dr. A.V. further stated that she believed service most likely had something to do with the Veteran's current symptoms, and that it was unusual for a person the Veteran's age to present with similar symptoms, though not impossible.  She noted that the Veteran was otherwise healthy and there were no other predisposing factors, such as obesity.  She stated that it was more likely than not that the physical activity in the military caused or accelerated chondromalacia of the knee and degenerative disease of the lumbar spine.

In December 2014, the Veteran again underwent a VA examination for his lower back and bilateral knees.  The Veteran reported that he began having lower back pain in 1999 during service, and after service, took a job doing clerical work.  The Veteran reported that he experienced back pain, which the examiner diagnosed as lumbosacral strain.  During the knee examination, the examiner diagnosed bilateral iliotibial band syndrome, with the initial diagnosis in 1999.  No medical opinion was provided.  

In January and March 2015 medical opinions, T.W., a VA nurse practitioner, provided a medical opinion regarding the Veteran's back and bilateral knee conditions.  T.W. stated that, regarding the Veteran's bilateral knee disability, he felt any diagnosed knee disability "did not incur in or is otherwise related to service."  After review of the Veteran's in-service diagnosis, dated June 2001, of illotibial band syndrome involving the left side only, and the Veteran's subsequent military examination in August 2001, it did not reveal residuals of an illotibial band syndrome or any other condition.  T.W. noted the Veteran's post-service treatment and diagnosis of chondromalacia and patellofemoral syndrome.  T.W. then opined that the Veteran's in-service left illotibial band syndrome resolved and did not present a chronic condition in the years following service, stating that nondiagnostic evidence of its continuation during the post-service period support his conclusion, as well as the general nature of iliotibial band syndrome, which tended to resolve shortly after a period of rest.  As such, T.W. determined the Veteran's current diagnosis of chondromalacia and patellofemoral syndrome was unrelated to findings in service.  

Regarding the Veteran's back condition, T.W. noted the Veteran's in-service complaint of back pain and that he was provided with conservative treatment and returned to duty, but stated that the Veteran's service records revealed no pathological sequelae from this acute event preventing or interrupting the rigors of service.  He also made mention of the Veteran's discharge physical dated August 2001, which found no back problem and the evidence did not show evidence of treatment for a back condition in the immediate years following service.  As such, T.W. opined that the Veteran's in-service complaints of back pain were acute and were unrelated to his present back condition, concluding the military service did not result in the Veteran's conditions and noting the passage of time between the Veteran's discharge from service and his post-service diagnosis.

In February 2015, Dr. A.V. submitted a letter regarding the Veteran's back and bilateral knee condition.  Dr. A.V. stated that she had treated the Veteran numerous times in the previous years for complaints related to chronic lower back and bilateral knee pain, and noted that at the Veteran's examination the previous year, it was felt that the Veteran's diagnoses were most likely related to his military activity.  On examination of medical records, Dr. A.V. noted the Veteran did not have complaints or examination issues with back or bilateral knee pain but that he complained of lower back and bilateral knee pain in service and was treated conservatively.  Dr. A.V. noted the Veteran's symptoms persisted throughout his military service and seemed to be aggravated by his "necessary activities" and his symptoms issues were not resolved at discharge.  Due to the onset of symptoms in the military at a young age, Dr. A.V. stated she felt the Veteran's military activity contributed to early onset degenerative changes in both the lower back and the knees.  She concluded by stating that the evidence "points to these conditions being related to his military service and that now his symptoms persist and are chronic."

The Veteran has also submitted lay evidence in support of his claim.  In a letter received in August 2014, the Veteran's fellow service-member, S.S., stated that she served with the Veteran beginning in 1999 and had known him for over 15 years.  She reported that while in service, the Veteran would complain about countless and numerous exercises carrying heavy equipment along with 60 to 80 pound rucksacks on his back.  Specifically, S.S. stated the Veteran mainly complained about his back, feet, and especially his knees.  She also stated that she witnessed the Veteran and his platoon running with rucksacks for a distance of 5 or more miles, and witnessed him finishing training exercises after walking for days and carrying excessively heavy equipment during the road marches.  She reported that the Veteran continued to have pain in his back, feet and both knees following service.

The Veteran's low back condition, diagnosed as degenerative disc disease of the lumbar spine and chronic lumbosacral strain, and his bilateral knee disability, diagnosed as iliotibial band syndrome, patellofemoral syndrome and chondromalacia, are well documented among the medical records; the first element of service connection is, therefore, well established.  The evidence of record furthermore supports a finding of an in-service injury as a result of physical training.  The Veteran's service treatment records show complaints and treatment for back and knee pain, and include diagnoses for low back strain and iliotibial band syndrome as a result of running and physical training.  The Veteran's fellow service-member stated she witnessed the Veteran running and wearing heavy equipment for long distances and periods of time, and that he told her during their period of service that he had pain in his back and knees, a complaint he continued to have to the present time.  The Board turns to the third element of service connection, a nexus between the claimed in-service disease or injury and the current disability. 

Based on the foregoing medical and lay evidence, the Board finds that service connection for a bilateral knee disability and low back disability is warranted.  As noted above, the Veteran's complaints of back and knee pain are present in the service treatment records and the Veteran specifically noted painful swollen joints and unresolved knee pain at separation from service.  The August 2013, and January and March 2015 medical opinions determined that the Veteran's current conditions were not related to service because they were the type of injuries that would resolve after a period of rest, the August 2001 separation examination was "normal" and there was no indication of complaints of treatment for either the back or knees immediately following service.  However, the May 2013 and February 2015 letters from Dr. A.V. indicated that the type of military activity described by the Veteran likely contributed to his early onset degenerative disease of the lumbar spine and chondromalacia of the bilateral knees.  She specifically noted that the Veteran's knee issues were "unresolved" at separation from service, and concluded the back and knee conditions were chronic and related to his military service.  The Board notes that Dr. A.V. is a medical doctor and orthopedic specialist, while the VA opinions were provided by nurse practitioners.  The opinion from Dr. A.V., as an expert in the field of orthopedics, is entitled to greater probative weight.  

Moreover, the Veteran and S.S. have competently and credibly reported that the Veteran has experienced pain in the lower back and bilateral knees since service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no reason to doubt the Veteran or S.S.'s credibility in this case; indeed, the reports of pain and injury in service have been consistent throughout the record.  

In light of Dr. A.V.'s medical opinions, the in-service treatment records, and the Veteran's competent and credible statements regarding in-service injury and continuing symptoms, the Board finds that service connection for degenerative disc disease of the lumbar spine and chondromalacia, patellofemoral syndrome, and iliotibial band syndrome of the bilateral knees is warranted. 


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine (claimed as a low back condition) is granted.

Entitlement to service connection for left knee chondromalacia, patellofemoral syndrome, and iliotibial band syndrome (claimed as a left knee condition) is granted.

Entitlement to service connection for right knee chondromalacia, patellofemoral syndrome, and iliotibial band syndrome (claimed as a right knee condition) is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


